EXHIBIT 10.25

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE LEMAITRE VASCULAR, INC.

2006 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:                                       
                                             No. of Restricted Stock
Units:                                                                Grant
Date:                                        
                                                     

LeMaitre Vascular, Inc. (the “Company”) has selected you to receive an award of
the Restricted Stock Units identified above, subject to the terms set forth on
Appendix A hereto, the provisions of the LeMaitre Vascular, Inc. 2006 Stock
Option and Incentive Plan, as amended (the “Plan”), and the attached Statement
of Terms and Conditions.

Please indicate your acceptance of this Agreement by signing below and returning
it promptly to the Company.

I hereby accept the award of Restricted Stock Units and agree to the terms and
conditions thereof as set forth in the Plan and the attached Statement of Terms
and Conditions.

 

Dated:                                                                   

 

   [Grantee’s Signature]    Grantee’s name and address:   

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Appendix A

Vesting Schedule

 

Percentage of Units Vested    Vesting Date 20%    First Anniversary of Grant
Date 40%    Second Anniversary of Grant Date 60%    Third Anniversary of Grant
Date 80%    Fourth Anniversary of Grant Date 100%    Fifth Anniversary of Grant
Date

The Administrator may at any time accelerate the vesting schedule set forth
above.



--------------------------------------------------------------------------------

STATEMENT OF TERMS AND CONDITIONS

1.    Preamble. This Statement contains the terms and conditions of an award
(“Award”) of Restricted Stock Units (“Restricted Stock Units”) made to the
Grantee identified in the Restricted Stock Unit Award Agreement attached hereto
pursuant to the Plan. Each Restricted Stock Unit represents the right to receive
one share of common stock of the Company (“Stock”) on the vesting date of that
unit.

2.    Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless the Grantee shall have accepted this Award by signing and
delivering to the Company a copy of the Restricted Stock Unit Award Agreement
within thirty days of the Grant Date indicated on such agreement.

3.    Restrictions and Conditions.

(a)    This Award may not be sold, assigned, transferred, pledged, or otherwise
encumbered or disposed of by the Grantee prior to vesting.

(b)    If the Grantee’s employment with (or service to, if a director) the
Company and its Subsidiaries is voluntarily or involuntarily terminated for any
reason (including death) prior to vesting of Restricted Stock Units granted
herein, all Restricted Stock Units shall immediately and automatically be
forfeited and returned to the Company.

(c)    The Grantee shall not have any stockholder rights, including voting or
dividend rights, with respect to the shares of Stock subject to the Award until
the Grantee becomes a record holder of those shares of Stock following their
actual issuance pursuant to Section 6 of this Agreement

4.    Vesting of Restricted Stock Units.

The term “vest” as used in this Statement means the lapsing of the restrictions
that are described in this Statement with respect to the Restricted Stock Units.
The Restricted Stock Units shall vest in accordance with the schedule set forth
in Appendix A to the Restricted Stock Unit Award Agreement so long as the
Grantee remains an employee or a director of the Company or a Subsidiary on each
vesting date.

5.    Dividend Equivalents.

(a)    If on any date the Company shall pay any dividend on shares of Stock of
the Company, the number of Restricted Stock Units credited to the Grantee shall,
as of such date, be increased by an amount determined by the following formula:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;



--------------------------------------------------------------------------------

X = the aggregate number of Restricted Stock Units credited to the Grantee as of
the record date of the dividend;

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

(b)    In the case of a dividend paid on Stock in the form of Stock (including,
without limitation, a distribution of Stock by reason of a stock dividend, stock
split, or otherwise), the number of Restricted Stock Units credited to the
Grantee shall be increased by a number equal to the product of (i) the aggregate
number of Restricted Stock Units that have been awarded to the Grantee through
the related dividend record date, and (ii) the number of shares of Stock
(including any fraction thereof) payable as dividend on one share of Stock. Any
additional Restricted Stock Units shall be subject to the vesting and
restrictions of this Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Agreement to which they relate
remain subject to such vesting and restrictions, and shall be promptly forfeited
to the Company if and when such Restricted Stock Units are so forfeited.

6.    Receipt of Shares of Stock.

(a)    The Restricted Stock Units in which the Grantee vests in accordance with
the vesting schedule set forth in Appendix A will be issuable in the form of
shares of Stock immediately upon vesting, subject to the collection of the
minimum withholding taxes in accordance with the mandatory share withholding
provision of Section 8 of this Agreement.

(b)    Once a stock certificate (or electronic transfer) has been delivered to
the Grantee in respect of the Restricted Stock Units, the Grantee will be free
to sell the shares of Stock evidenced by such certificate (or electronic
transfer), subject to applicable requirements of federal and state securities
law and the Company’s insider trading policy.

7.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Award shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

8.    Tax Withholding. The Company intends to meet its minimum tax withholding
obligation by withholding from shares of Stock to be issued to the Grantee.

9.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Award to continue
the Grantee in employment, and neither the Plan nor this Award shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.